
	
		I
		112th CONGRESS
		1st Session
		H. R. 2962
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Reed (for
			 himself, Mr. Pascrell,
			 Mr. Nunes,
			 Mr. Larson of Connecticut,
			 Mr. Herger, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  depreciation recovery period for energy-efficient cool roof
		  systems.
	
	
		1.Short titleThis Act may be cited as the
			 Roofing Efficiency Jobs Act of
			 2011.
		2.Depreciation recovery
			 period for certain roof systems
			(a)20-Year recovery
			 period
				(1)In
			 generalSubparagraph (F) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to classification of certain property) is
			 amended to read as follows:
					
						(F)20-year
				propertyThe term 20-year property means—
							(i)initial clearing
				and grading land improvements with respect to any electric utility transmission
				and distribution plant, and
							(ii)any qualified
				energy-efficient cool roof replacement
				property.
							.
				(2)Qualified
			 energy-efficient cool roof replacement propertySection 168(e) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(9)Qualified
				energy-efficient cool roof replacement property
							(A)In
				generalThe term qualified energy-efficient cool roof
				replacement property means any roof system—
								(i)which is placed in
				service—
									(I)above conditioned
				or semiheated space on an eligible commercial building, and
									(II)after the date of
				the enactment of this paragraph,
									(ii)which replaces an
				existing roof system,
								(iii)which is a
				low-slope roof (a slope equal to or less then 2:12),
								(iv)which
				includes—
									(I)insulation which
				meets or exceeds the minimum prescriptive requirements in tables A–1 to A–9 in
				the Normative Appendix A of ASHRAE Standard 189.1–2009, and
									(II)in the case of an
				eligible commercial building located in a climate zone other than climate zone
				6, 7, or 8 (as specified in ASHRAE Standard 90.1–2010), a primary roof covering
				which has a cool roof surface.
									(B)Cool roof
				surfaceThe term cool roof surface means a roof the
				exterior surface of which—
								(i)has a 3-year-aged
				solar reflectance of at least 0.55 and a 3-year-aged thermal emittance of at
				least 0.75, as determined in accordance with the Cool Roof Rating Council
				CRRC–1 Product Rating Program, or
								(ii)has a 3-year-aged
				solar reflectance index (SRI) of at least 64, as determined in accordance with
				ASTM Standard E1980, determined—
									(I)using a
				medium-wind-speed convection coefficient of 12
				W/m2·K, and
									(II)using the values
				for 3-year-aged solar reflectance and 3-year-aged thermal emittance determined
				in accordance with the Cool Roof Rating Council CRRC–1 Product Rating
				Program.
									(C)Roof
				systemThe term roof system means a system of roof
				components, including roof insulation and a membrane or primary roof covering,
				but not including the roof deck, designed to weather-proof and improve the
				thermal resistance of a building.
							(D)Commercial
				buildingThe term commercial building means any
				building which—
								(i)is
				within the scope of ASHRAE Standard 90.1–2010,
								(ii)is located in the
				United States,
								(iii)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable,
				and
								(iv)was placed in
				service prior to December 31, 2009.
								(E)AshraeThe
				term ASHRAE means the American Society of Heating, Refrigerating
				and Air-Conditioning
				Engineers.
							.
				(b)Requirement To
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code is amended by adding at the end the following new subparagraph:
				
					(J)Any qualified
				energy-efficient cool roof replacement
				property.
					.
			(c)Alternative
			 systemThe table contained in section 168(g)(3)(B) of such Code
			 is amended by striking the last item and inserting the following new
			 items:
				
					
						
							
								(F)(i)25
								
								(F)(ii)27.5
								
							
						
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
